Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Douglas Wayne Pillard, Appellant                      Appeal from the County Criminal Court No
                                                      1 of Tarrant County, Texas (Tr. Ct. No.
No. 06-14-00015-CR        v.                          1302247).         Memorandum      Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.
                                                      Concurring Opinion by Justice Carter.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Douglas Wayne Pillard, pay all costs of this appeal.




                                                      RENDERED AUGUST 14, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk